DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
THIS ACTION IS NON- FINAL.  


Status of Claims

Claims 1, 4, 6-9, 13-15, 18-27 are pending.
Claim 2-3, 5, 10-12, 16-17 cancelled.
Claims 22-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1, 4, 6-9, 13-15, 18-22, 24, 26 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claims 23, 25, 27.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 22, 24, 26 the limitation “wherein providing the validity score comprises adding a first subscore and a second subscore, wherein: the first subscore is generated by: determining, by comparing the first set of concept terms with the second set of concept terms, that one of the second set of concept terms is included on the list of the first set of concept terms; and increasing the first subscore in response to determining that the one of the second set of concept terms is included on the list of the first set of concept terms; and Page 6 of 13Appl. No. 14/849,741 Reply to final Office Action of September 22, 2020 the second subscore is generated by: identifying a domain associated with the first seed concept term, the domain corresponding to a field of knowledge; identifying a subject matter expertise of the first user; comparing the subject matter expertise of the first user with the domain; and increasing the second subscore in response to the subject matter expertise is deemed appropriate to the domain providing a second validity score for the one of the second set of concept terms based on the comparing the subject matter expertise of the first user with the domain” is considered new matter, for lack of description in the original specification for it.   There is no description of subscore in the original specificaion.
Claims 24, 26 are substantially similar to claim 22. The arguments as given above for claim 22 are applied, mutatis mutandis, to claims 24, 26, therefore the rejection of claim 22 are applied accordingly.
Regarding claims 23 / 25 / 27, which depend on above rejected claim 22 / 24 / 26 are rejected for the same reason.   
Regarding claims 23, 25, 27 the limitation “wherein providing the validity score comprises adding a third subscore to the first subscore and the second subscore, wherein the third subscore is generated by: causing the client computing device to prompt a plurality of users of the client computing device to generate a plurality of second sets of one or more concept terms that are conceptually related to the first seed concept term using one or more of the first plurality of individual characters; receiving the plurality of second sets of concept terms from the client computing device; determining a percentage of the plurality of second sets of concept terms that include the one of the second set of concept terms; and increasing the third subscore in response to the percentage of the plurality of second sets of concept terms that include the one of the second set of concept terms” is considered new matter, for lack of description in the original specification for it.   There is no description of third subscore in the original specificaion.
Claims 25, 27 are substantially similar to claim 23. The arguments as given above for claim 23 are applied, mutatis mutandis, to claims 25, 27, therefore the rejection of claim 23 are applied accordingly.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, 13, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peoples, et al., US-PGPUB NO.2011/0040774A1 [hereafter Peoples] in view of Coyle, et al., US-PGPUB NO. 2014/0011557A1 [hereafter Coyle], Brager, et al., US-PGPUB NO.2013/0144605A1 [hereafter Brager] and Clark, et al., US-PGPUB NO.2016/0180728A1 [hereafter Clark].

With regards to claim 1, Peoples teaches 
“A computer-implemented method, comprising: 
identifying, by a first client computing device, a first seed concept term, the first seed concept term to train a cognitive computing system, wherein the cognitive computing system analyzes the first seed concept term to generate a first set one or more concept terms that are candidates for being conceptually related to the first seed concept term (Peoples, FIG.4, Item 110, ‘Receive Input Term ..’ & [0019], ‘client 20 may send input to system 10’, FIG.1, Item 42, ‘Concept Categorizer’, [0041], ‘use term expander 29 to expand … with a set of terms semantically related …, ‘FIG.4-5, [0112], ‘One or more related terms to represent seed concept terms may be selected to designate the semantic concept of the seed term of conceptual graph 70’); 
providing, by the first client computing device, a first plurality of individual characters and the first seed concept term (Peoples, FIG.1, [0108], ‘The output may be provided to client 20 … transcriber 57 may transcribe spoken audio to text that may be provided as output’, [0019], ‘a user may use client 20 to send input to system 10’, FIG.4, Item 110, ‘Receive Input Term ..’, [0020], ‘A term may comprise any suitable sequence of characters, for example, one or more letters, one or more numbers, and /or one or more other characters’); …”
Peoples does not explicitly detail “and prompting, by the first client computing device, a first user of the first client computing device to generate a second set of one or more concept terms that are conceptually related to the first seed concept term using one or more of the first plurality of individual characters; obtaining, by the first client computing device, a list of the second set of concept terms”.
 Coyle teaches “and prompting, by the first client computing device, a first user of the first client computing device to generate a second set of one or more concept terms that are conceptually related to the first seed concept term using one or more of the first plurality of individual characters (Coyle, FIG.2, shows an example of prompting a user to generate words conceptually related to concept term indicated by characters – H A T E, and [0068], ‘The word game of the present invention and all its embodiments may be played on any electronic device, digital appliance, game console, and the like, and may be played on any network or distributed computer system, may be played by multiple players in disparate locations using any suitable communications means’ shows that the game can be played on a client computing device.); obtaining, by the first client computing device, a list of the second set of concept terms(Coyle, [0068], ‘The word game of the present invention and all its embodiments may be played on any electronic device, digital appliance, game console, and the like, and may be played on any network or distributed computer system, may be played by multiple players in disparate locations using any suitable communications means’ shows that a client computing device can be used to interact with users.  FIG.2, shows an example of obtaining user inputs of a set of words “RESENT”, “LOATHE” related to concept term indicated by characters – H A T E.);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Peoples and Coyle before him or her, to modify the concept terms expansion method and system of Peoples to include related terms generation in interactive word game as shown in Coyle.   
Peoples, Abstract). 

The combined teaching described above will be referred as Peoples + Coyle hereafter.

Peoples + Coyle does not explicitly detail “and transmit the list of the second set of concept terms to the cognitive computing system”.
However Brager teaches “and transmit the list of the second set of concept terms to the cognitive computing system (Brager, FIG.1, Item 14, ‘Client System’, FIG.7-8, [0149], ‘data that describes the changes made by the user are then transmitted ..’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Peoples + Coyle + Kraemer and Brager before him or her, to modify the concept terms expansion method and system of Peoples + Coyle to include transmitting the change list as shown in Brager.   
The motivation for doing so would have been for ‘capturing knowledge (Brager, Abstract)’.

The combined teaching described above will be referred as Peoples + Coyle + Brager hereafter.

Peoples + Coyle + Brager does not explicitly detail “wherein the cognitive computing system determines, by comparing the first set of concept terms with the second set of concept terms, that one of the first set of concept terms are not included on the list of the second set of concept terms; and wherein the cognitive computing system provides a validity score for the one of the first set of concept terms based on the determining that one of the first set of concept terms are not included on the list of the second set of concept terms”.
However Clark teaches “wherein the cognitive computing system determines, by comparing the first set of concept terms with the second set of concept terms, that one of the first set of concept terms are not included on the list of the second set of concept terms; and wherein the cognitive computing system provides a validity score for the one of the first set of concept terms based on the determining that one of the first set of concept terms are not included on the list of the second set of concept terms (Clark, FIG.3, [0057], ‘comparing a first set of terms from the candidate situation to a corresponding second set of terms from the set of contextual data’,  [0058], ‘aspects of the embodiment may detect the absence of contextual data which corresponds to the subset of candidate situation’, [0059], ‘Answer feasibility factors may indicate the feasibility of answers by scores’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Peoples + Coyle + Brager and Clark before him or her, to modify the concept terms expansion method and system of Peoples + Brager to include term comparing & scoring as shown in Clark.   
Clark, Abstract)’.

Claims 9, 15 are substantially similar to claims 1. The arguments as given above for claims 1 are applied, mutatis mutandis, to claims 9, 15, therefore the rejection of claims 1 are applied accordingly.

With regards to claim 4, Peoples further teaches 
“The method of claim 1 … the cognitive computing system updates the cognitive computing system by storing the one concept term for performing concept expansion, and wherein concept expansion is a process of inputting a set of seed concept terms that are expanded by the cognitive computing system to a more complete set of concept terms (Peoples, FIG.1, Item 24, Item 32 ‘Graph engine’, Item 42 ‘Concept Categorizer’, Item 44 ‘Conceptual Graph Expander’,  [0065], ‘Expanded terms are mapped to the seed term representing the concept type in a concept graph 70, and may be stored in onomasticon 54’, [0022], ‘the related terms may be determined by user selection’)”
Peoples does not explicitly detail “further comprising: providing, by a second set of client computing devices, a second plurality of individual characters and the first seed concept term; prompting, by the second set of client computing devices, a second set of users of the second set of client computing devices to each generate a third set of one or more concept terms that are conceptually related to the first seed concept term using one or more of the second plurality of individual characters; obtaining, by the second set of client computing devices and from the second set of users, a second set of lists corresponding to the third set of concept terms;”.
However Coyle teaches “further comprising: providing, by a second set of client computing devices, a second plurality of individual characters and the first seed concept term; prompting, by the second set of client computing devices, a second set of users of the second set of client computing devices to each generate a third set of one or more concept terms that are conceptually related to the first seed concept term using one or more of the second plurality of individual characters; obtaining, by the second set of client computing devices and from the second set of users, a second set of lists corresponding to the third set of concept terms; (Coyle, FIG.1-3, shows that the game can be played iteratively with results from previous run be used as seed terms for follow-on runs, and [0068], ‘The word game of the present invention and all its embodiments may be played on any electronic device, digital appliance, game console, and the like, and may be played on any network or distributed computer system, may be played by multiple players in disparate locations using any suitable communications means’ shows that the game can be played on a networked client devices with multiple users.);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Peoples and Coyle before him or her, to modify the concept terms expansion method and system of Peoples to include related terms generation in interactive word game as shown in Coyle.   
Peoples, Abstract). 

The combined teaching described above will be referred as Peoples + Coyle hereafter.

Peoples + Coyle does not explicitly detail “transmitting, by the second set of client computing devices, the second set of lists to the cognitive computing system, wherein the cognitive computing system determines that one concept term was generated above a quantity threshold in the third sets of concept terms, and wherein, in response to the determining, the cognitive computing system updates the cognitive computing system …”.
However Brager teaches “transmitting, by the second set of client computing devices, the second set of lists to the cognitive computing system, wherein the cognitive computing system determines that one concept term was generated above a quantity threshold in the third sets of concept terms (Brager, FIG.1, Item 14, ‘Client System’, FIG.7-8, [0149], ‘data that describes the changes made by the user are then transmitted ..’, [0142], ‘thresholds and parameters used in distinguishing data records that satisfy search conditions (positives) from data records that do not satisfy search conditions (negatives)’), and wherein, in response to the determining, the cognitive computing system updates the cognitive computing system … (Brager, FIG.1, 8, [0067], ‘The feedback may then be used to create, replace, update and delete various features, rules, outputs and other aspects of the system’ shows that the knowledge base system can be updated / expanded based on user feedbacks.);"
Peoples + Coyle + Kraemer and Brager before him or her, to modify the concept terms expansion method and system of Peoples + Coyle to include threshold and knowledge base update as shown in Brager.   
The motivation for doing so would have been for ‘capturing knowledge (Brager, Abstract)’.

Claim 13 is substantially similar to claim 4. The arguments as given above for claim 4 are applied, mutatis mutandis, to claim 13, therefore the rejection of claim 4 are applied accordingly.

With regards to claim 14, Peoples further teaches 
“The system of claim 9, wherein the server computing device is the cognitive computing system (Peoples, FIG.1, Item 24, ‘Server’ include modules (e.g., Item 37 ‘Spoken Media Module’, Item 38, ‘Concept Analyzer’, Item 42, ‘Concept Categorizer’, etc.) to perform various “cognitive computing” tasks.).”

The combined teaching described above will be referred as Peoples + Coyle + Brager + Clark hereafter.

Claims 8, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peoples, et al., US-PGPUB NO.2011/0040774A1 [hereafter Peoples] in view of Coyle, Coyle], Brager, et al., US-PGPUB NO.2013/0144605A1 [hereafter Brager] , Clark, et al., US-PGPUB NO.2016/0180728A1 [hereafter Clark] and Ghaly, et. al., US-PGPUB NO. 2004/0242295A1 [hereafter Ghaly].

With regards to claim 8, Peoples + Coyle + Brager + Clark teaches 
“The method of claim 1”
Peoples + Coyle + Brager + Clark does not explicitly detail “wherein the first plurality of individual characters are displayed within in a two-dimensional array of respective cells, the second set of concept terms each being generated by connecting one or more of the respective cells”.
However Ghaly teaches “wherein the first plurality of individual characters are displayed within in a two-dimensional array of respective cells, the second set of concept terms each being generated by connecting one or more of the respective cells (Ghaly, Figure 1 shows a two-dimensional array of cells for displaying characters. [0024], ‘predetermined words placed along the various axis of the playing field’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Peoples + Coyle + Brager + Clark and Ghaly before him or her, to modify the concept terms expansion and categorizing method and system of Peoples + Coyle + Brager + Clark to include computer word puzzle game as taught in Ghaly.   
The motivation for doing so would have been to provide a word game whereon a player attempt to find hidden words (Ghaly, [0008]). 

With regards to claim 20, Peoples + Coyle + Brager + Clark further teaches 
“The computer program product of claim 15”
Peoples + Coyle + Brager + Clark does not explicitly detail “wherein the program instructions executable by the first client computing device further causes the system to provide a game score to the first user, the game score corresponding to a point total earned by the first user for generating the second set of concept terms”.
However Ghaly teaches” wherein the program instructions executable by the first client computing device further causes the system to provide a game score to the first user, the game score corresponding to a point total earned by the first user for generating the second set of concept terms (Ghaly, [0028], ‘Upon the formation and identification of a new word, the device would accumulate a score for the player based on predetermined rules for calculation of scores);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Peoples + Coyle + Brager + Clark and Ghaly before him or her, to modify the concept terms expansion and categorizing method and system of Peoples + Coyle + Brager + Clark to include computer word puzzle game as taught in Ghaly.   
The motivation for doing so would have been to provide a word game whereon a player attempt to find hidden words (Ghaly, [0008]). 

With regards to claim 21, Peoples further teaches 
The method of claim 1, further comprising: identifying, by the first client computing device, the first set of concept terms; parsing, by the first client computing device, each of the first set of concept terms into the first plurality of individual characters (Peoples, [0019], ‘a user may use client 20 to send input to system 10’, FIG.1, ‘Transcriber’, FIG.4, Item 110 ‘Receive Input Term ..’, [0020], ‘A term may comprise any suitable sequence of characters, for example, one or more letters, one or more numbers, and /or one or more other characters’)”
Peoples + Coyle + Brager + Clark does not explicitly detail “and shuffling, prior to the providing, the first plurality of individual characters”.
However Ghaly teaches “and shuffling, prior to the providing, the first plurality of individual characters (Ghaly, [0024], ‘The manipulation of the initial configuration consists of the processing of certain logical steps that would scramble letters included in the hidden words’)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Peoples + Coyle + Brager + Clark and Ghaly before him or her, to modify the concept terms expansion and categorizing method and system Peoples + Coyle + Brager + Clark to include shuffling characters as shown in Ghaly.   
The motivation for doing so would have been to hide the words from prayer (Ghaly, [0024]). 

Claims 6-7, 18-19, 22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Peoples, et al., US-PGPUB NO.2011/0040774A1 [hereafter Peoples] Coyle], Brager, et al., US-PGPUB NO.2013/0144605A1 [hereafter Brager], Clark, et al., US-PGPUB NO.2016/0180728A1 [hereafter Clark]  and Shear, et al., US-PGPUB NO.2014/0282586 A1 [hereafter Shear].

With regards to claim 6, Peoples + Coyle + Brager + Clark teaches 
“The method of claim 1”
Peoples + Coyle + Brager + Clark does not explicitly detail “further comprising displaying a pictorial representation of a domain, the domain for use in providing a context for the first seed concept term”.
However Shear teaches “further comprising displaying a pictorial representation of a domain, the domain for use in providing a context for the first seed concept term (Shear, [3077], ‘Both dimensions and metrics may have associated text, symbols, icons, pictographs and/or other interface indicia’, and FIG.82, ‘Display and Visualization’)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Peoples + Coyle + Brager + Clark and Shear before him or her, to modify the concept terms expansion and categorizing method and system of Peoples + Coyle + Brager + Clark to include pictorial information as shown in Shear.   
The motivation for doing so would have been to support the purposeful implication of the objects displayed (Shear, [3077]). 

With regards to claim 7, Peoples + Coyle + Brager + Clark teaches 
“The method of claim 1”
Peoples + Coyle + Brager + Clark does not explicitly detail “further comprising displaying the first seed concept term within a sentence to indicate a domain, the domain for use in providing a context for the first seed concept term”.
However Shear teaches “further comprising displaying the first seed concept term within a sentence to indicate a domain, the domain for use in providing a context for the first seed concept term (Shear, Fig.8 & 158, [3893], ‘Subjects can be referenced by an identifier or described as a concept in the body of Repute expression, for example, using a natural language’, [0716], ‘SRO-S processing embodiments evaluate purpose specifications and may incorporate relevant contextual information … The purpose statement may also include the user’s contextual information (e.g., her level of expertise in a particular purpose Domain)’, FIG.82, ‘Display and Visualization’, [0297], ‘prioritize (or otherwise list and/or display) resource set and/or resource portion arrangement set information, for example, for user inspection, evaluation, selection’)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Peoples + Coyle + Brager + Clark and Shear before him or her, to modify the concept terms expansion and categorizing method and system of Peoples + Coyle + Brager + Clark to include contextual information as shown in Shear.   
The motivation for doing so would have been to support the purposeful implication of the objects displayed (Shear, [3077]). 

Claims 18-19 are substantially similar to claims 6-7. The arguments as given above for claims 6-7 are applied, mutatis mutandis, to claims 18-19, therefore the rejection of claims 6-7 are applied accordingly.

With regards to claim 22, Peoples + Coyle + Brager + Clark teaches 
“The method of claim 1”
Peoples + Coyle + Brager + Clark does not explicitly detail “further comprising: providing, by the cognitive computing system, a validity score for one of the second set of concept terms, wherein providing the validity score comprises adding a first subscore and a second subscore, wherein: the first subscore is generated by: determining, by comparing the first set of concept terms with the second set of concept terms, that one of the second set of concept terms is included on the list of the first set of concept terms; and increasing the first subscore in response to determining that the one of the second set of concept terms is included on the list of the first set of concept terms; and Page 6 of 13Appl. No. 14/849,741 Reply to final Office Action of September 22, 2020 the second subscore is generated by: identifying a domain associated with the first seed concept term, the domain corresponding to a field of knowledge; identifying a subject matter expertise of the first user; comparing the subject matter expertise of the first user with the domain; and increasing the second subscore in response to the subject matter expertise is deemed appropriate to the domain providing a second validity score for the one of the second set of concept terms based on the comparing the subject matter expertise of the first user with the domain“
However Shear teaches “further comprising: providing, by the cognitive computing system, a validity score for one of the second set of concept terms, wherein providing the validity score comprises adding a first subscore and a second subscore, wherein: the first subscore is generated by: determining, by comparing the first set of concept terms with the second set of concept terms, that one of the second set of concept terms is included on the list of the first set of concept terms; and increasing the first subscore in response to determining that the one of the second set of concept terms is included on the list of the first set of concept terms (Shear, FIG.69, [0255], ‘identify purpose class and/or domain category set … could be prioritized by similarity matching’ shows identifying associated domain,  FIG.79 shows an example of domain of expertise knowledge diagram); and Page 6 of 13Appl. No. 14/849,741 Reply to final Office Action of September 22, 2020 the second subscore is generated by: identifying a domain associated with the first seed concept term, the domain corresponding to a field of knowledge; identifying a subject matter expertise of the first user; comparing the subject matter expertise of the first user with the domain; and increasing the second subscore in response to the subject matter expertise is deemed appropriate to the domain providing a second validity score for the one of the second set of concept terms based on the comparing the subject matter expertise of the first user with the domain (Shear, Fig.8, 158, [0716], ‘… evaluate purpose specifications and may incorporate relevant contextual information … The purpose statement may also include the user’s contextual information (e.g., her level of expertise in a particular purpose Domain’ shows an example of identifying user domain expertise information, [3203], ‘calculate resource RPM based on Purpose satisfaction metrics’, and Fig.70, [0170], ‘computing arrangement users connecting to a universal purpose structured resource “network,” a self-organizing grid infused with expertise and enabled by a universe of others’ shows comparing identified user domain expertise based on certain metrics in the context of domain expertise network.)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Peoples + Coyle + Brager + Clark and Shear before him or her, to modify the concept terms expansion and categorizing method and system of Peoples + Coyle + Brager + Clark to include domain expertise knowledge as taught in Shear.   
The motivation for doing so would have been to facilitate purpose satisfaction (Shear, [3203]). 

Claims 24, 26 are substantially similar to claims 22. The arguments as given above for claim 22 are applied, mutatis mutandis, to claims 22, 26, therefore the rejection of claim 22 are applied accordingly.





Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Tonomura, et al., US-PGPUB NO.2002/0065137A1 [hereafter Tonomura] shows an electronic word game including randomness in character generation.
Kraemer et al., US-PGPUB NO.2011/0230246A1 [hereafter Kraemer] shows a word puzzle game for social media.


Response to Arguments

Applicant’s arguments filed 22 December 2020 has been fully considered but they are not fully persuasive.
Regarding 103 rejection, there is no art rejection for amended claims 23, 25, 27.    Claims 1, 4, 6-9, 13-15, 18-22, 24, 26 are rejected under 35 U.S.C. 103 as unpatentable with additional reference added.  See 103 rejection section for more detailed analysis.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126